

115 HRES 665 IH: Recognizing the crew of the San Antonio Rose, B–17F, who sacrificed their lives during World War II, and honoring their memory during the week of the 75th anniversary of that tragic event.
U.S. House of Representatives
2017-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 665IN THE HOUSE OF REPRESENTATIVESDecember 15, 2017Mr. Himes (for himself, Mr. Espaillat, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Mr. Quigley, Ms. Norton, and Mr. Serrano) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONRecognizing the crew of the San Antonio Rose, B–17F, who sacrificed their lives during World War
			 II, and honoring their memory during the week of the 75th anniversary of
			 that tragic event.
	
 Whereas, in 1943, the ongoing fighting against the Japanese in the Pacific during World War II was treacherous, a decisive outcome hung in the balance, and every victory against the Japanese contributed to the ultimate success in the region;
 Whereas, on January 5, 1943, six B–17s of the 43rd Bombardment Group and six B–24s of the 90th Bombardment Group left from Port Moresby, New Guinea, to bomb shipping at Rabaul, New Britain, to break up a major Japanese reinforcement convoy;
 Whereas, with the San Antonio Rose, B–17F (No. 41–24458), in the lead, the twelve bombers of the anti-shipping strike proceeded to Rabaul splitting the formation to target shipping in Blanche Bay, Simpson Harbor, Keravia Bay, and Vunapope;
 Whereas the American attack surprised the Japanese, and they did not fire anti-aircraft artillery until after the American bombs had been successfully dropped on their targets;
 Whereas, when bombers rejoined formation, the San Antonio Rose was no longer in the lead and did not rejoin the formation;
 Whereas the San Antonio Rose was last reported to have smoke trailing from the aircraft while being pursued by Japanese fighters into the clouds heading south just east of Vunakanau, New Britain Island, in what is now Papua New Guinea;
 Whereas the San Antonio Rose was never sighted again; Whereas the crew onboard the San Antonio Rose were declared missing in action on January 5, 1943, and subsequently declared killed in action on December 12, 1945;
 Whereas the members of the crew of the San Antonio Rose included— Pilot, Major Allen Lindberg, New York, New York
 Co-Pilot, Captain Benton H. Daniel, Hollis, Oklahoma Bombardier, 2nd Lieutenant Robert L. Hand, Fields Store, Texas
 Navigator, 1st Lieutenant John W. Hanson, Missoula, Montana Engineer, Technical Sergeant Dennis T. Craig, New York, New York
 Radio, Staff Sergeant Quentin W. Blakely, Washington, District of Columbia Gunner, Sergeant Leslie A. Stewart, East Chicago, Illinois
 Gunner, Private First Class Leland W. Stone, Oakland, California Gunner, Private First Class William G. Fraser, Jr., San Antonio, Texas
 Observer, Lieutenant Colonel Jack W. Bleasdale, San Fernando, California Observer, Brigadier General Kenneth N. Walker, Cerillos, New Mexico; and
 Whereas the crew of the San Antonio Rose, including Brigadier General Kenneth N. Walker, Medal of Honor recipient and highest ranking officer missing in action from World War II, have never been recovered and brought home to rest: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes that the heroic actions and selflessness of the crew of the San Antonio Rose, B–17F (No. 41–24458), led to lessons learned that directly impacted the success of subsequent missions, including the Battle of the Bismarck Sea;
 (2)commemorates the 75th anniversary of the loss of the San Antonio Rose and its crew; (3)expresses gratitude to the Airmen who served aboard the San Antonio Rose for their faithful service; and
 (4)honors the memory of the crew of the San Antonio Rose with a pledge to never forget their sacrifice by encouraging the continued search and recovery of their remains, and to fulfill the promise to finally bring them home.
			